Dismissed and Memorandum Opinion filed October 25, 2007







Dismissed
and Memorandum Opinion filed October 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00568-CV
____________
 
CITY OF GALVESTON, Appellant
 
V.
 
RAYMOND GALICIA, Appellee
 

 
On Appeal from the
County Court at Law No. 1
Galveston County,
Texas
Trial Court Cause
No. 56,594
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order denying appellant=s plea to the jurisdiction signed
June 13, 2007.  On October 10, 2007, appellant filed a motion to dismiss the
appeal because the case has settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
25, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.